DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 2nd, 2021 has been entered.  Claims 1-3 and 5-8 are currently examined.  Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups II, there being no allowable generic or linking claim.  

The affidavit under 37 CFR 1.132 filed 06/02/2021, by named co-inventor of the instant application Kohsuke Tsuchiya, is insufficient to overcome the rejection of claim 1 based upon Tsuchiya et al. (U.S. Pub. No. 2015/0376464-A1)  as set forth in the last Office action because  in view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. Specifically, the affidavit did not establish why Tsuchiya does not have the dispersibility parameter α1 of the surface protective agent S1 that is less than 80% as claimed.  The affidavit focused only on the amended limitation of the polymer content with respect to the amount of abrasive, which is the content of the water-soluble polymer P1 that is less than 2.0 g with respect to 100 g of the content of the abrasive A1.
Furthermore, even if the prior art Tsuchiya does not explicitly teach a dispersibility parameter, α1 of the surface protective agent S1 is less than 80%, Tsuchiya teaches the polymer P1 and dispersant D1 of Tsuchiya’s polishing composition is similar to Example 1 in the Applicant’s Specification (see Applicant’s Specification at [0117], [0135] and Table 1).  A comparative table is shown below.


Applicant’s Example 1
(see Specification at [0117] and [0135] Table 1)
Tsuchiya Comparative Example 5
(see Tsuchiya at [0150] and page 16, table 1, comparative example 5)
P1
(please see claim 1)
hydroxyethyl cellulose (HEC)
hydroxyethyl cellulose (HEC)
P1 
molecular weight, Mw
(please see claim 1)
120 x 104
100 x 104
D1
PEO-PPO-PEO block copolymer
PEO-PPO-PEO block copolymer
D1 
molecular weight, Mw (please see claim 3)
9000
9000
D1/P1 
(please see claim 2)
0.0004/0.003 = 0.1333
0.002/0.010 = 0.2


As shown in the table above, Tsuchiya teaches the same P1 and D1 compared to Example 1 in Applicant’s Specification.  The molecular weights of P1 and D1 are similar (see claims 1 and 3 regarding molecular weights).  In addition, Tsuchiya teaches similar amount of P1 relative to the amount of D1 (D1/P1 is 0.8 times or less, also see claim 2 below).  
In addition, the affidavit did not present result when the polymer P1 content is 2.0 g, which is relevant to the prior art rejection (please see claim 1 rejection at page 7 below). 
When comparing additional example 3 and additional comparative example 1, wherein example 3 contains 1.96 g of P1, while comparative example 1 contains 2.17 g of P1, with the corresponding value of polishing removal rate of 82 and 77, respectively.  It is clear that example 3 containing 1.96 g of P1 has a removal rate of 82, the amount of P1 is very close to 2 g.  The comparative example 1 containing 2.17 g of P1 is showing a removal rate of 77, the amount of 2.17 g is far from 2.0 g when compared to the additional example 3.   Thus, one of 1 is 2 g, the removal rate would be closer to 80 because of additional example 3.
Furthermore, the dispersant and the dispersant’s concentration are not shown for all examples in the affidavit.  Thus, there is no comparison on the amount of P1 relative to A1 and relative to the dispersibility parameter α1 of the surface protective agent S1 between the Applicant’s disclosure and the prior art Tsuchiya.  
The examiner notes that the Applicant did not address the inherency of dispersibility parameter α1 of the surface protective agent S1 in Tsuchiya.
Thus, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021, 06/02/2021 and 07/29/2021 were filed after the mailing date of the Non-Final Office Action on 03/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (U.S. Pub. No. 2015/0376464-A1) (hereinafter referred to as “Tsuchiya”).

Regarding claim 1, Tsuchiya teaches an intermediate polishing composition for a silicon substrate polishing process (see Tsuchiya at [0002] teaching a polishing composition, and see Tsuchiya at [0082] teaching that the polishing composition may be used in an earlier polishing step than final polishing, thus the polishing composition can be used as an intermediate polishing composition.  Furthermore, the limitations “intermediate” and “to be used in an intermediate polishing step in a silicon substrate polishing process including both of the 
the intermediate polishing composition comprising:
an abrasive A1 (see Tsuchiya at page 16, table 1, comparative example 5 and [0150] teaching a polishing liquid with an abrasive),
a basic compound B1 (see Tsuchiya at [0150] teaching ammonia water was added as the basic compound), and
a surface protective agent S1 (see Tsuchiya at [0150] and table 1, comparative example 5), wherein the surface protective agent S1 includes:
a water-soluble polymer P1 having a weight average molecular weight of higher than 30 x 104 (see Tsuchiya at page 16, table 1, comparative example 5 teaching water-soluble polymer HEC-B (Mw 100 x 104).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05)); and
a dispersant, D1 (see Tsuchiya at [0069] teaching a surfactant may increase the dispersion stability of the polishing composition, thus a dispersant, and see Tsuchiya at page 16, table 1, comparative example 5 teaching surfactant), wherein:
the content of the water-soluble polymer P1 is less than 2.0 g with respect to 100 g of the content of the abrasive A1 (see Tsuchiya at page 16, table 1, comparative example 5 teaching 0.5 wt% abrasive and 0.010 wt% HEC-B, based on this relationship, the mass of HEC-B (or P1) is 2.0 g (or with respect to 100 g of the content of the abrasive A1, which is very close to the claimed less than 2.0 g, thus, a prima facie case of obviousness exists where the claimed ranges or 
In addition, Tsuchiya also teaches that the water-soluble polymer can be 0.01 part by mass or higher to 100 parts by mass of the abrasive (see Tsuchiya at [0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by Tsuchiya because there is a reasonable expectation of success that 0.01 part by mass or higher to 100 parts by mass of the abrasive disclosed would be suitable.  
Additionally, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05 II));	
water-soluble polymer P1 includes a cellulose derivative (see Tsuchiya at page 16, table 1, comparative example 5 teaching water-soluble polymer HEC-B, wherein HEC is hydroxyethyl cellulose (see Tsuchiya at [0035] teaching specific examples of the cellulose derivative include hydroxyethyl cellulose, and see Tsuchiya at [0139] teaching hydroxyethyl cellulose “HEC”, thus HEC is a cellulose derivative).
Tsuchiya does not explicitly teach a dispersibility parameter, α1 of the surface protective agent S1 is less than 80%.  However, the polymer P1 and dispersant D1 of Tsuchiya’s polishing composition is similar to Example 1 in the Applicant’s Specification (see Applicant’s Specification at [0117], [0135] and Table 1).  A comparative table is shown below.

Applicant’s Example 1
(see Specification at [0117] and [0135] Table 1)
Tsuchiya Comparative Example 5
(see Tsuchiya at [0150] and page 16, table 1, comparative example 5)
P1
hydroxyethyl cellulose (HEC)
hydroxyethyl cellulose (HEC)
P1 

4
100 x 104
D1
PEO-PPO-PEO block copolymer
PEO-PPO-PEO block copolymer
D1 
molecular weight, Mw (please see claim 3)
9000
9000
D1/P1 
(please see claim 2)
0.0004/0.003 = 0.1333
0.002/0.010 = 0.2


As shown in the table above, Tsuchiya teaches the same P1 and D1 compared to Example 1 in Applicant’s Specification.  The molecular weights of P1 and D1 are similar (see claims 1 and 3 regarding molecular weights).  In addition, Tsuchiya teaches similar amount of P1 relative to the amount of D1 (D1/P1 is 0.8 times or less, also see claim 2 below).  
Since α1 is defined as dependent on the molecular weight and type of P1, and the selection and amount of D1 (see Applicant’s Specification at [0026]), one of ordinary skill in the art would expect that the dispersibility parameter, α1 of the surface protective agent S1 of Tsuchiya would be less than 80% because of the substantially similar composition of the claimed and prior art composition (see Tsuchiya’s P1 and D1 that constitutes S1 and compare to Claims 1 – 3 and Example 1 of Applicant’s disclosure).   Thus, the polishing composition of Tsuchiya, having dispersibility parameter, α1 of the surface protective agent S1 that is less than 80%, is expected to follow from the substantially similar P1 and D1 of the claimed and prior art products.
Because Tsuchiya’s P1 and D1 that constitutes S1 and S1 of Claims 1 – 3 and Example 1 of Applicant’s disclosure are the same, so it would appear to have the same properties because “products of identical chemical composition can not have mutually exclusive properties." See MPEP § 2112 II and III, and §2112.01 I and II.











Regarding claim 2, Tsuchiya teaches that the content of the dispersant D1 is 0.8 times or less a content of the water-soluble polymer P1. This claim limitation can be re-written as:
D1 = 0.8P1 or D1/P1 = 0.8 or less
	Tsuchiya teaches 0.010 wt% for HEC-B (P1) and 0.002 wt% for Surfactant (D1) (see Tsuchiya at [0150] and page 16, table 1, comparative example 5), thus D1/P1 (0.002/0.010) is 0.2.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).

Regarding claim 3, Tsuchiya teaches that the weight average molecular weight of the
dispersant D1 is 3 x 104 or less (see Tsuchiya at [0150] teaching surfactant PEO-PPO-PEO block copolymer (Mw 9000)).  In the case where the claimed ranges “overlap or lie inside
ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP §
2144.05).

Regarding claim 5, Tsuchiya teaching that the content of the surface protective agent S1
is 0.005 g or more and 5 g or less per 100 g of the content of the abrasive A1. Based on the
claim limitations as set forth in claim 1, the surface protective agent S1 includes a water soluble
polymer P1 and a dispersant D1 or it can be written as S1 = P1 + D1 (see Tsuchiya at [0150] and page 16, table 1, comparative example 5 teaching 0.010 wt% HEC-B (or P1) and 0.002 wt% surfactant (or D1)).  If the mass of the abrasive is 100 g, the mass of P1 is 2.0 g because it is 0.010 wt%, and the mass of D1 is 0.4g because it is 0.002 wt%, thus S1 = P1 + D1 (2.0 g + 0.4 g) is 2.4 g.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).

Regarding claim 6, Tsuchiya teaches that the abrasive A1 includes silica particles (see Tsuchiya at [0150] teaching colloidal silica dispersion, see Tsuchiya at [0023] teaching that the abrasive can be in a form of particles).





Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (U.S. Pub. No. 2015/0376464-A1) (hereinafter referred to as “Tsuchiya”) in view of Roh et al. (U.S. Pub. No. 2006/0242912-A1) (hereinafter referred to as “Roh”).

Regarding claim 1, Tsuchiya teaches an intermediate polishing composition for a silicon substrate polishing process (see Tsuchiya at [0002] teaching a polishing composition, and see Tsuchiya at [0082] teaching that the polishing composition may be used in an earlier polishing step than final polishing, thus the polishing composition can be used as an intermediate polishing composition.  Furthermore, the limitations “intermediate” and “to be used in an intermediate polishing step in a silicon substrate polishing process including both of the intermediate polishing step and a final polishing step” as set forth in claim 1 are directed towards the intended use of the polishing composition. "Where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation" (see MPEP § 2111.02 II)),
the intermediate polishing composition comprising:
an abrasive A1 (see Tsuchiya at [0020] teaching an abrasive),
a basic compound B1 (see Tsuchiya at [0066] teaching a basic compound), and
a surface protective agent S1 (see Tsuchiya at [0032], [0056] and [0069]), wherein the surface protective agent S1 includes:
a water-soluble polymer P1 having a weight average molecular weight of higher than 30 x 104 (see Tsuchiya at [0032] teaching a water-soluble polymer, and Tsuchiya at
[0056] teaching that the molecular weight, Mw is typically smaller than 100 x 104.  In the

prima facie case of obviousness exists (see MPEP § 2144.05)); and
a dispersant, D1 (see Tsuchiya at [0069] teaching a surfactant may increase the dispersion stability of the polishing composition, thus a dispersant), wherein:
the content of the water-soluble polymer P1 is less than 2.0 g with respect to 100 g of the content of the abrasive A1 (see Tsuchiya at [0062] teaching that the water-soluble polymer can be 0.01 part by mass or higher to 100 parts by mass of the abrasive).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by Tsuchiya because there is a reasonable expectation of success that 0.01 part by mass or higher to 100 parts by mass of the abrasive disclosed would be suitable;
additionally, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05 II));
the water-soluble polymer P1 includes a cellulose derivative ((see Tsuchiya at [0035] teaching hydroxyethyl cellulose (HEC) is a preferable water-soluble polymer, HEC is a cellulose derivative).
	Tsuchiya does not explicitly teach a dispersibility parameter, α1 of the surface protective agent S1 is less than 80%. However, Tsuchiya teaches the same materials for the water-soluble polymer (P1) which is hydroxyethyl cellulose or HEC (see Tsuchiya at [0035]) and the nonionic
surfactant or dispersant (D1) which include PPO-PEO-PPO triblock copolymer (see Tsuchiya at
[0071]). Tsuchiya also teaches the same molecular weight for P1 (see Tsuchiya at [0056]
teaching that the molecular weight, Mw is typically smaller than 100 x 104) and D1 (see Tsuchiya
at [0069] teaching that the surfactant molecular weight is below 1 x 104). In addition, Tsuchiya
1 relative to the amount of D1 (D1 or PPO-PEO-PPO triblock
copolymer and 0.8 times or less a content of the water-soluble polymer P1 or HEC, see claim 2
below). Additionally, α1 is defined as dependent on the molecular weight and type of P1, and the selection and amount of D1 (see Applicant’s Specification at [0026]).  As such, it would be expected that the dispersibility parameter, α1 of the surface protective agent S1 is less than 80% follow from the substantially similar composition of the claimed and prior art composition because P1 and D1 that constitutes S1 of Claims 1 and 2 would appear to be physically similar, so it would appear to have similar properties because “products of identical chemical composition can not have mutually exclusive properties." See MPEP § 2112 II and III, and §
2112.01 I and II.
Furthermore, Roh teaches a slurry composition for secondary polishing silicon wafers (see Roh at [0001]) comprising deionized water, a silica abrasive (or A1), ammonia (or B1), a hydroxyalkylcellulose-based water-soluble polymeric thickener (or P1), a polyoxyethylenealkylamine ether-based nonionic surfactant (or D1), and a quaternary ammonium base (see Roh at [0017]).
Roh also teaches that the water soluble polymer, P1 having a molecular weight higher than 30 x 104 (see Roh at [0023]) is added to improve the dispersion stability of the abrasive particles, A1 (see Roh at [0022]) because P1 forms a three-dimensional network and delay the agglomeration or sedimentation of A1 that allows A1 to come into contact with the wafer surface in a regular orientation (see Roh at [0024]).Roh further teaches adding a sufficient amount of surfactant, D1 (see Roh at [0029]) having a molecular weight less than 3 x 104 (see Roh at [0026], [0027] and [0028] teaching a surfactant formula wherein m+n is preferably 30~40 moles. If m+n is 30 moles, the molecular weight is 3 x 103), in order to maintain the disperse phase between the abrasive, A1 and polymer, P1 for a long time (see Roh at [0025], [0028] and [0029]).
1 is a result effective variable in polishing a silicon substrate because S1 comprises both the water-soluble polymer, P1 and surfactant D1.
Consequently, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize both the molecular weights of P1 and D1 and the selection and amount of D1 because P1 forms a three-dimensional network and delay the agglomeration or sedimentation of the silica abrasive, A1 that allows A1 to come into contact with the wafer surface in a regular orientation and D1 maintains the disperse phases of P1 and A1 to allow for longer operation of the polishing composition.

Regarding claim 2, Tsuchiya teaches that the content of the dispersant D1 is 0.8 times or
less a content of the water-soluble polymer P1. This claim limitation can be re-written as:
D1 = 0.8P1 or D1/P1 = 0.8 or less
See Tsuchiya at [0075] teaching a mass ratio (W1/W2) is preferably 0.1 to 10, where W1 is the water-soluble polymer content and W2 is the surfactant content. If W1/W2 (or P1/D1) is 10, the D1/P1 (or the reciprocal of 1/20) is 0.1. If W1/W2 (or P1/D1) is 0.1, D1/P1 is 10. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).

Regarding claim 3, Tsuchiya teaches that the weight average molecular weight of the
dispersant D1 is 3 x 104 or less (see Tsuchiya at [0069] teaching that the surfactant having a molecular weight below 1 x 104). In the case where the claimed ranges “overlap or lie inside
ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP §
2144.05).

Regarding claim 5, Tsuchiya teaching that the content of the surface protective agent S1 is 0.005 g or more and 5 g or less per 100 g of the content of the abrasive A1. Based on the
claim limitations as set forth in claim 1, the surface protective agent S1 includes a water soluble
polymer P1 and a dispersant D1 or it can be written as S1 = P1 + D1.
See Tsuchiya at [0062] teaching that the water-soluble polymer, P1 can be 0.01 parts by mass or higher to 100 parts by mass of the abrasive, and Tsuchiya at [0074] teaching that the surfactant, D1 content relative to parts by mass of the abrasive is suitably 20 parts by mass or less. Tsuchiya at [0075] further teaches the mass ratio (W1/W2 or P1/D1), is preferably 0.1 to 10, wherein W1 is the water-soluble polymer content or P1 and W2 is surfactant or D1.
If the mass of abrasive is 100g, and P1 is 0.01 parts by mass, thus P1 (or W1) is 0.01g
(see Tsuchiya at [0062]).
If W1/W2 = 0.1 (see Tsuchiya at [0075]), then 0.1g/W2 = 0.1, thus W2 (or D1) is 1g,
which is within 20 parts by mass or less relative to parts by mass of the abrasive (see Tsuchiya
at [0074]).
Thus, S1 = P1 + D1 which is equal to 0.1 g + 1g = 1.1 g. In the case where the claimed
ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by the reference so as to read on the content requirements as claimed.

Regarding claim 6, Tsuchiya teaches that the abrasive A1 includes silica particles (see Tsuchiya at [0021] teaching that the preferable abrasive is a silica grain, and at [0023] teaching that the abrasive can be in a form of particles).

Response to Arguments
Applicant's arguments filed June 2nd, 2021 have been fully considered but they are not persuasive. 
Applicant’s traversals are on the grounds that:
i)    the prior art does not teach or suggest the recited water-soluble polymer at the recited concentration range (see Applicant’s Arguments at page 4, 5th paragraph), and although Tsuchiya mentions that its polishing compositions may contain cellulose derivatives as examples of water-soluble polymers and speculates that its water-soluble polymers may be present at a concentration of 0.1 parts by mass or higher relative to 100 parts by mass of an abrasive, Tsuchiya fails to disclose with any specificity that cellulose derivatives, in particular, should be present, much less at the particular concentration range of “less than 2.0 g with respect to 100 g of the content of the abrasive,” and “the water-soluble polymer P1 includes a cellulose derivative,” (see Applicant’s Arguments at page 5, 2nd paragraph, 3rd to last sentences),
ii) with reference to the cellulose derivatives, the broad speculation of Tsuchiya does not provide any reason or motivation to arrive at the claimed compositions (see Applicant’s Arguments at page 5, 3rd paragraph),
iii) with reference to the affidavit and the mass of the polymer P1 relative to abrasive A1, the additional comparative example 1 indicates that the composition is unsuitable as an intermediate polishing composition (see Applicant’s Arguments at page 6, 2nd paragraph), 
iv) with reference to the dispersibility parameter α1 as the surface protective agent S1 as a result-effective variable, the cited combination of references does not teach the claimed dispersibility parameter α1 of the surface protective agent S1, or any results obtained by this parameter, and Roh discloses the dispersion stability of silica abrasives, not dispersibility parameter of the surface protective agent (see Applicant’s Arguments at page 8, 1st paragraph), and the prior art fails to recognize the relationship that the dispersibility parameter less than nd paragraph).
The Examiner acknowledges the arguments and respectfully disagrees for at least the following reasons:
i) as outlined in the new grounds of rejection due to the amendments to claim 1, Tsuchiya teaches that the water-soluble polymer can be 0.01 part by mass or higher to 100 parts by mass of the abrasive (see Tsuchiya at [0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by Tsuchiya because there is a reasonable expectation of success that 0.01 part by mass or higher to 100 parts by mass of the abrasive disclosed would be suitable.  
	Furthermore, Tsuchiya teaches 0.5 wt% abrasive and 0.010 wt% HEC-B, based on this relationship, if the mass of the abrasive is 100 g, the mass of HEC-B (or P1) is 2.0 g, which is very close to the claimed less than 2.0 g, thus, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05 I).  
Additionally, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05 II)).  
Thus, based on the very close and overlapping particle size ranges as outlined above and in the claim 1 rejections (please see pages 6 and 11), a prima facie case of obviousness exists.  And, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use hydroxyethyl cellulose or HEC  because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see MPEP § 2143, B).  In addition, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (see MPEP § 2143, B), specifically, it is known that HEC is used as polymer in a polishing composition.  Thus, it would have been obvious to one of ordinary skill in the art to use a cellulose based water soluble polymer like HEC.
iii) the affidavit teaches that a polishing composition exhibiting the relative value of 80 or more has a removal ability required for intermediate polishing of silicon wafer (see Affidavit at page 2, under 6. Evaluation of polishing removal rate, last sentence).  
However, the affidavit did not present result when the polymer P1 content is 2.0 g, which is relevant to the prior art rejection (Tsuchiya at table 1 teaching comparative example 5, outlined in claim 1 rejection at page 7 above). 
When comparing additional example 3 and additional comparative example 1, wherein example 3 contains 1.96 g of P1, while comparative example 1 contains 2.17 g of P1, with the corresponding value of polishing removal rate of 82 and 77, respectively.  It is clear that example 3 containing 1.96 g of P1 has a removal rate of 82, the amount of P1 is very close to 2 g.  The comparative example 1 containing 2.17 g of P1 is showing a removal rate of 77, the amount of 2.17 g is far from 2.0 g when compared to the additional example 3.   Thus, one of ordinary skill in the art would appreciate that when P1 is 2 g, the removal rate would be closer to 80 because of additional example 3.
1 relative to A1 and relative to the dispersibility parameter α1 of the surface protective agent S1 between the Applicant’s disclosure and the prior art Tsuchiya.  
The examiner notes that the Applicant did not address the inherency of dispersibility parameter α1 of the surface protective agent S1 in Tsuchiya.
Thus, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
iv) the Examiner agrees that both Tsuchiya and Roh does not explicitly teach the dispersibility parameter α1 of the surface protective agent S1.   However, both Tsuchiya and Roh teaches the combination of a dispersant D1 and polymer P1.  Tsuchiya even teaches the same dispersant D1 (PEO-PPO-PEO) and polymer P1 (HEC) (please see claim 1 rejection at pages 7-8), thus the dispersibility parameter α1 of the surface protective agent S1 is inherent in Tsuchiya.
  In addition, Roh teaches why a person of ordinary skill in the art uses the dispersant D1 and polymer P1 combination in a polishing composition (please see claim 1 rejection at page 11).  Thus,  the dispersibility parameter is a result effective variable because “a recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective” (see MPEP § 2144.05.II.C).  In this case, Roh teaches that P1 forms a three-dimensional network and delay the agglomeration or sedimentation of the silica abrasive, A1 that allows A1 to come into contact with the wafer surface in a regular orientation and D1 maintains the disperse phases of P1 and A1 to allow for longer operation of the polishing composition.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Asada et al. (WO2015194136, using EP3159915 (A1) as translation) teaching a 4), PEO-PPO-PEO block copolymer, and water.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/M.G.U./Examiner, Art Unit 1731                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731